 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. CV 17-918- ODW (MRW)
13   DAVSHAWN LARRY HENNES,
14                     Petitioner,
                                             JUDGMENT
15                v.
16   RAYMOND MADDEN, Warden,
17                     Respondent.
18
19
20         Pursuant to the Order Accepting Findings and Recommendations of the
21   United States Magistrate Judge,
22         IT IS ADJUDGED that the petition is denied and this action is dismissed
23   with prejudice.
24
25   DATE: November 16, 2018              ________________________________
                                          HON. OTIS D. WRIGHT II
26                                        UNITED STATES DISTRICT JUDGE
27
28
